AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 1



                                         UNITED STATES DISTRICT COURT
                                                             Middle District of Tennessee

              UNITED STATES OF AMERICA                                              JUDGMENT IN A CRIMINAL CASE
                                  V.
                LUIS ANGEL RUIZ-VALENCIA                                            Case Number: 2:18-CR-00011

                                                                                    USM Number: 25791-075

                                                                                     Caryll S. Alpert
                                                                                    Defendant's Attorney
THE DEFENDANT:
9 pleaded guilty to count(s)           1 of the Indictment

❑ pleaded nolo contendere to count(s)
  which was accepted by the court.
❑ was found guilty on count(s)          _
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended               Count

 8 U.S.C. 1326(a)                  Illegal reentry after previous deportation                                 5/2/2018                    1




       The defendant is sentenced as provided in pages 2 through                4          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has been found not guilty on count(s)
❑ Count(s)                                              ❑ is       ❑ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/4/2018
                                                                         Date of Imposition of Judgment


                                                                                          o
                                                                         Signature of Judge




                                                                          Eli Richardson, United States District Judge
                                                                         Name and Title of Judge


                                                                                    ~/4/2oa
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 — Imprisonment
                                                                                                     Judgment— Page   _2     of   4
DEFENDANT: LUIS ANGEL RUIZ-VALENCIA
CASE NUMBER: 2:18-CR-00011

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  Time Served (3 1/4 months)




       ❑ The court makes the following recommendations to the Bureau of Prisons:




       91   The defendant is remanded to the custody of the United States Marshal.

       ❑ The defendant shall surrender to the United States Marshal for this district:

            ❑ at                                  ❑ a.m.       ❑ p.m.        on

            ❑ as notified by the United States Marshal.

       ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            ❑ before 2 p.m. on

            ❑ as notified by the United States Marshal.
            ❑ as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
  I have executed this judgment as follows:




            Defendant delivered on                                                        to

  at                                                 , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                     Judgment—Page   3   of          4
DEFENDANT: LUIS ANGEL RUIZ-VALENCIA
CASE NUMBER: 2:18-CR-00011
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 None ordered.




                                                     MANDATORY CONDITIONS

     You must not commit another federal, state or local crime.
     You must not unlawfully possess a controlled substance.
     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ❑ The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of fixture substance abuse. (check if applicable)
       ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
       ❑ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
       ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
       ❑ You must participate in an approved program for domestic violence. (check fapplicable)




You inust comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties
                                                                                                          Judgment — Page       4      of       4
 DEFENDANT: LUIS ANGEL RUIZ-VALENCIA
 CASE NUMBER: 2:18-CR-00011
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                   JVTA Assessment*                    Fine                      Restitution
 TOTALS             $ 100.00                    $                                   $                         $



 ❑    The determination of restitution is deferred until                     An Amended Judgnient in a Criminal Case (AO 2450) will be entered
      after such determination.

 ❑    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36641), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                       Total Loss**              Restitution Ordered              Prioritv or Percentage




 TOTALS                               $                          0.00           $                         $ 11



 ❑     Restitution amount ordered pursuant to plea agreement $

 ❑     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ❑     The court detei7nined that the defendant does not have the ability to pay interest and it is ordered that:

       ❑    the interest requirement is waived for the          ❑ fine      ❑ restitution.

       ❑    the interest requirement for the        ❑    fine    ❑      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
